Title: [Diary entry: 28 October 1788]
From: Washington, George
To: 

Tuesday 28th. Thermometer at 63 in the Morning—57 at Noon and 55 at Night. Wind pretty fresh from the No. Et. with encreasing clouds as the Sun rose. About 11 Oclock it began to rain, and continued to do so with intermission till after 2 oclock—from thence till night it remained cloudy & misty. Rid to the Ferry, Frenchs and Dogue run Plantations. At the first the Plows & Harrows were putting in Rye at Frenchs in field No. 6. The other hands, except the Ferry men, were at Dogue Run. At Frenchs putting in Rye as above. The other hands were at D. Run. At D. Run—Seven Plows and harrows were putting in Wheat and all the hands above mentioned with those of the Plantation and Muddy Ho. were digging Potatoes & covering Wheat in the Step between the Corn.